DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1, 6, 9-15 and 19 have been amended and the previous claim objection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tudor (US 8,531,602) in view of Desineni (US 2016/0111093) in view of Ogawa (US 2020/0357382).
Regarding claim 1, Tudor discloses a method for processing audio data by a terminal, the method comprising:
obtaining video-related data, in which audio data thereof is to be processed (creating/recording a media item; see at least col. 2, lines 42-58);
transmitting the obtained video-related data to a server (uploading the media item to a server; see at least col. 3, line 50-col. 4, line 8 and col. 4, line 21-col. 42);
receiving, from the server, data comprising the audio data which has been post-processed by the server (mixing the media item audio with another audio content and sending an enhanced audio to the user for presentation; see at least col. 2, lines 42-57 and col. 7, line 39-col. 8, line 28); and
wherein the post-processing is performed based on image data included in the video-related data (based on uploaded media item; as above).
Tudor is presenting the content item with the enhanced audio but is not clear about storing the data comprising the processed audio. Furthermore, Tudor is not clear about a server being a cloud server using DNN (deep neural network) or an edge computing server in 5G system.
Desineni discloses a method and device for audio post processing and discloses a buffer cache for storing packets; see t least the Abstract and paragraph 0042.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tudor by the teachings of Desineni by having the above limitations so to be able to perform audio post-processing; see at least the Abstract.
Tudor in view of Desineni are not clear about a server being a cloud server using DNN (deep neural network) or an edge computing server in 5G system.
Ogawa discloses a server being a cloud server using DNN (deep neural network) or an edge computing server in 5G system; see at least paragraph 0065.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tudor in view of Desineni by the teachings of Ogawa by having the above limitations so to be able to apply different types of machine learning to extract data features from different types of data received from the user; see at least paragraph 0065.



	
Regarding claim 2, Tudor in view of Desineni and further in view of Ogawa disclose the method of claim 1, further comprising:
receiving a post-processed audio data sample from the server (preview with the enhanced audio; see at least col. 4, lines 9-20), and
receiving a user’s feedback on the audio data sample (see at least col. 4, lines 9-20).

Regarding claim 3, Tudor in view of Desineni and further in view of Ogawa disclose the method of claim 2, further comprising:
if the user’s feedback indicates satisfaction of the user, transmitting the user’s feedback to the server (update; see at least Fig. 5),
wherein the post-processed audio data received from the server corresponds to all audio data, for which the same post-processing as that for the audio data sample has been performed (see at least col. 2, lines 42-57 and col. 7, line 39-col. 8, line 28).

Regarding claim 4, Tudor in view of Desineni and further in view of Ogawa disclose the method of claim 2, further comprising:
if the user’s feedback indicates a compensation request, transmitting the user’s feedback to the server (update; see at least Fig. 5), and
receiving an audio data sample, which has been post-processed in response to the compensation request, from the server (see at least col. 2, lines 42-57 and col. 7, line 39-col. 8, line 28).

Claim 9 is rejected on the same grounds as claim 1.
	Claim 10 is rejected on the same grounds as claim 2.
	Claim 11 is rejected on the same grounds as claim 3.
	Claim 12 is rejected on the same grounds as claim 4.

Regarding claim 16, Tudor in view of Desineni and further in view of Ogawa disclose the method of claim 1, wherein the video-related data is the video data or image data of a time period having a predetermined period and audio data of the video data (mixing the media item audio with another audio content and sending an enhanced audio to the user for presentation; see at least col. 2, lines 42-57 and col. 7, line 39-col. 8, line 28).

	Claim 18 is rejected on the same grounds as claim 16.
	
Claims 5-8, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tudor in view of Desineni and further in view of Ogawa and further in view of Houh (US 2007/0112837).
Regarding claim 5, Tudor in view of Desineni and further in view of Ogawa disclose the method of claim 1, and discloses
a content file is checked, based on the image data of the video data, in each predetermined time period of the image data (Tudor; see at least the rejection of claim 1),
 a post-processing model is determined for each predetermined time period (Desineni’s modules; see at least Fig. 5 and paragraph 0028), and 
the post-processing model is a set of a processing sequence of multiple procedures of performing audio post-processing and parameter information on the multiple procedures (Desineni’s modules; see at least Fig. 5 and paragraph 002).
Tudor in view of Desineni and further in view of Ogawa are not clear about checking the scene and the basis of the scene.
Houh discloses checking the scene and the basis of the scene; see at least paragraphs 0007, 0037 and 0053.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tudor in view of Desineni and further in view of Ogawa by the teachings of Houh by having the above limitations so to be able to time tagging of content; see at least the Abstract.

Regarding claim 6, Tudor in view of Desineni and further in view of Ogawa disclose a method for processing audio data by a server, the method comprising: 
receiving video-related data from a terminal (see at least the rejection of claim 1); 
checking a content file in each predetermined time period of image data included in the video-related data (Tudor; see at least the rejection of claim 1); 
selecting a post-processing model for each predetermined time period (Desineni’s modules; see at least Fig. 5 and paragraph 0028);
post-processing audio data included in the video-related data by means of the selected post-processing model (see at least the rejection of claim 1); and 
transmitting data comprising the post-processed audio data to the terminal (see at least the rejection of claim 1), wherein the post-processing model is a set of a processing sequence of multiple procedures of performing audio post-processing and parameter information on the multiple procedures (Desineni’s modules; see at least Fig. 5 and paragraph 002),
wherein the server is a cloud server using DNN (deep neural network) or an edge computing server in 5G system (Ogawa; see at least the rejection of claim 1)
Tudor in view of Desineni and further in view of Ogawa are not clear about checking the scene and the basis of the scene.
Houh discloses checking the scene and the basis of the scene; see at least paragraphs 0007, 0037 and 0053.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tudor in view of Desineni and further in view of Ogawa by the teachings of Houh by having the above limitations so to be able to time tagging of content; see at least the Abstract.

Regarding claim 7, Tudor in view of Desineni and further in view of Ogawa and further in view of Houh disclose the method of claim 6, further comprising: 
generating an audio data sample by means of the selected post-processing model (preview with the enhanced audio; Tudor; see at least col. 4, lines 9-20 in view of Desineni’s modules), and 
transmitting the audio data sample to the terminal, wherein the audio data sample comprises image data of a predetermined time period and post-processed audio data of the predetermined time period (Tudor; preview with the enhanced audio; see at least col. 4, lines 9-20).

Regarding claim 8, Tudor in view of Desineni and further in view of Ogawa and further in view of Houh disclose the method of claim 7, further comprising: 
receiving a user’s feedback from the terminal (update; see at least Fig. 5), wherein: 
if the user’s feedback indicates satisfaction of the user, data comprising the post- processed audio data corresponds to all audio data, for which the same post-processing as that for the audio data sample has been performed (Tudor; see at least col. 2, lines 42-57 and col. 7, line 39-col. 8, line 28)),
if the user’s feedback indicates a compensation request, re-selecting a post processing model in response to the compensation request (Tudor; see at least col. 2, lines 42-57 and col. 7, line 39-col. 8, line 28), and
post-processing the audio data by means of the re-selected post-processing model (Tudor; see at least col. 2, lines 42-57 and col. 7, line 39-col. 8, line 28).

	Claim 13 is rejected on the same grounds as claim 5.
	Claim 14 is rejected on the same grounds as claim 6.
	Claim 15 is rejected on the same grounds as claim 7.

Regarding claim 17, Tudor in view of Desineni and further in view of Ogawa and further in view of Houh disclose the method of claim 6, wherein the video-related data is the video data or image data of a time period having a predetermined period and audio data of the video data (Tudor; mixing the media item audio with another audio content and sending an enhanced audio to the user for presentation; see at least col. 2, lines 42-57 and col. 7, line 39-col. 8, line 28).

Regarding claim 19, Tudor in view of Desineni and further in view of Ogawa and further in view of Houh disclose the server of claim 14, 
wherein the controller is further configured to:
controls the transceiver to receive a user’s feedback from the terminal (Tudor; see at least the rejection of claim 1),
control the transceiver to receive the user’s feedback from the terminal, and if the user’s feedback indicates a compensation request (Tudor; update; see at least Fig. 5), a control to re-select a post-processing model in response to the compensation request, and post-process the audio data by means of the re-selected post- processing model (Tudor; see at least col. 2, lines 42-57 and col. 7, line 39-col. 8, line 28),
wherein, if the user’s feedback indicates satisfaction of the user (Tudor; update; see at least Fig. 5), data including the post- processed audio data corresponds to all audio data, for which the same post-processing as that for the audio data sample has been performed (Tudor; see at least col. 2, lines 42-57 and col. 7, line 39-col. 8, line 28).	

Regarding claim 20, Tudor in view of Desineni and further in view of Ogawa and further in view of Houh disclose the method of claim 14, wherein the video-related data is the video data or image data of a time period having a predetermined period and audio data of the video data (Tudor; mixing the media item audio with another audio content and sending an enhanced audio to the user for presentation; see at least col. 2, lines 42-57 and col. 7, line 39-col. 8, line 28).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426